Citation Nr: 1712214	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased disability rating for a service-connected bilateral hearing loss disability, currently rated as noncompensable.

2. Entitlement to disability compensation benefits for a heart disorder, to include consideration of whether a current heart disorder was caused by careless or negligent hospital care, medical or surgical treatment or examination furnished to the Veteran at a VA Medical Center or by employees of the Department of the Veterans Affairs pursuant to 38 U.S.C.A. § 1151 (West 2014).

3. Entitlement to a total rating based on individual unemployability due to service-connected disorders.

(The Veteran's appeal concerning an attorney's fees dispute will be address in a separate document also issued on this date)


	(CONTINUED ON NEXT PAGE)

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to November 1955.

This case initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, dated January 2008.  In that decision, the RO denied service connection for multiple claimed disabilities, including bilateral hearing loss.  The Veteran appealed that decision.  After further proceedings, the Board granted service connection for bilateral hearing loss in June 2013.  In August 2013, the RO issued a rating decision implementing the Board's decision and assigning an initial rating of 0 percent (noncompensably) disabling.  The Veteran timely appealed that decision by requesting an increased rating for hearing loss.

In November 2014, the RO issued a separate rating decision denying service connection for a heart disorder and denying a request for a TDIU rating.  The Veteran appealed both rulings to the Board together with other issues which are no longer part of this appeal.
In June 2016, the Board issued a decision and remand, which denied service connection for peripheral vascular disease, denied the Veteran's request for an earlier effective date for compensation for his hearing loss disability and continued a 20 percent disability rating for a service-connected lumbar spine disability.  The issues of an increased rating for hearing loss, service connection for a heart disorder and TDIU were remanded for further development.    

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is part of the Veteran's Virtual VA electronic claims file.

The issues of whether the Veteran is entitled to reimbursement for a temporary reduction in his monthly benefits to pay for medicine he claims he did not request and reimbursement for certain payments to medical providers in private practice which, according to the Veteran, became necessary as a result of unreasonable delays in his treatment at a VA medical center, have, respectively, been raised by a letter, dated February 2014, which the Veteran addressed to the President and which was forwarded to VA for response, and his December 2014 notice of disagreement form, but neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



(CONTINUED ON NEXT PAGE)


REMAND

When the Board previously considered this case, the issue of entitlement to service connection for a heart disorder was remanded with instructions to issue a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

The AOJ did not, however, issue the requested SOC, apparently because information in the claims file suggested that the Veteran did not actually claim that he had a heart disorder which is the result of military service.  Various deferred rating decision forms issued by the AOJ indicate that his claim was better understood as a request for reimbursement of certain payments made by the Veteran to medical providers in private practice which, according to the Veteran, became necessary as a result of delays in his treatment at a VA medical center. 

Prior to September 2016, the AOJ's assessment of the nature of the Veteran's claim was a reasonable one.  In his notice of disagreement (NOD) form, received December 2014, the Veteran identified "Heart Condition" as one area of his disagreement with the September 2014 rating decision, which denied service connection for a claimed heart disorder.  The NOD form invites the claimant to specify the "area of disagreement for each issue" by indicating "service connection", "effective date of award", "evaluation of disability" or "other."  For his heart disorder claim, the Veteran marked a box next to "other" rather than "service connection" and he wrote "Emergency Hospitalization w/pacemaker needs payment I paid out-of-pocket, I want reimbursement."  

A deferred rating decision (VA Form 21-6789-E), dated August 2015, indicates the need to clarify the nature of the heart disorder claim.  In September 2015, a VA employee noted that he spoke via telephone to the Veteran, who told him that he "wants reimbursement for out of pocket expenses related to his hospitalization for his heart condition.  I informed [the Veteran] that I would refer this request to the correct section (Fee Basis) at the VA Medical Center and that we would no longer accept it as an appeal."  

After the Board remanded the heart issue for issuance of an SOC, the AOJ issued another deferred rating decision, acknowledging the Board's instructions but indicating that, because the Veteran's claim was really a request for reimbursement, "the Manlincon referral is incorrect" and that the Board should "vacate the Manlincon referral for the heart condition . . ."  

In September 2016, however, the Veteran submitted a written statement alleging negligence on the part of VA medical personnel in treating his heart condition.  He wrote that "My current disability is a result of improper VA medical care and not a service connected disability."  

In light of the Veteran's September 2016 statement, the Board finds that the Veteran's heart disorder claim is best understood as a request for disability compensation under 38 U.S.C.A. § 1151.  There is no need for the Board to vacate its previous remand order to issue a SOC, because only an "appellate decision" is subject to an order to vacate under 38  C.F.R. § 20.904.  The June 2016 order to issue an SOC adjudicating the issue of service connection for a heart disorder did not decide whether or not the Veteran is eligible for compensation for a heart disorder and is therefore not the appropriate subject of an order to vacate.  

The Board is required to assist the Veteran by liberally reading all documents submitted by him.  See E.F. v. Derwinski, 1 Vet.App. 324, 326 (1991).  When, during the development of a claim, a theory of entitlement to the requested benefits under 38 U.S.C.A. § 1151 is raised by the claimant or by the record, the appropriate course is to consider that theory and any other theories of entitlement raised by the record.  See Stoner v. Brown, 5 Vet. App. 488, 491 (1993).   To dismiss or deny the claim while inviting the Veteran to submit a new claim under a specific theory of entitlement would be inconsistent with the Board's duty to give a liberal interpretation to all of the Veteran's statements.     

For these reasons, the Board has broadly characterized the issue as entitlement to disability compensation benefits for a claimed heart disorder, to include consideration of whether a current heart disorder is caused by careless or negligent hospital care, medical or surgical treatment or examination furnished to the Veteran by VA employees or at a VA medical center pursuant to 38 U.S.C.A. § 1151.  It would not be appropriate to consider any of the Veteran's statements currently in the claims file as requests to withdraw his prior request for service connection for a heart disorder or his request for reimbursement of medical expenses for his claimed heart disorder.  See Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("[I]t is well settled that withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.")    

The issue of whether the Veteran is eligible for compensation benefits for his claimed heart disorder must be remanded so that the AOJ can make reasonable efforts to obtain copies of the medical records from the facility where the Veteran had a pacemaker implanted in June 2013 (identified as Memorial Hospital) and so that the AOJ can consider the possible need for a medical opinion on the issue of whether his claimed heart disorder is the result of careless or negligent medical treatment.  If the AOJ finds that the requested benefits should not be granted, it should readjudicate the claim and issue the SOC requested in the Board's June 2016 remand instructions.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As for the issue of an increased rating for the Veteran's service-connected hearing loss disability, the Board remanded that claim in June 2016 with instructions to arrange a new VA examination.  The examiner was instructed to "fully describe the functional effects caused by the hearing disability in the [examination] report."

This language is important because VA examiners are required to describe the functional effects of any hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The requirements of Martinak are not onerous and they may be satisfied if there is some evidence that the examiner elicited information from the Veteran concerning the functional effects of his hearing loss disability.

A new hearing examination took place in September 2016.  Because of the Veteran's difficulties in obtaining reliable transportation to the VA facility closest to his residence, the examination was conducted by an audiologist in private practice.  The examiner administered auditory threshold tests and speech discrimination tests.  Unfortunately, her report says nothing at all about the functional effects of the Veteran's service connection hearing loss.  Likewise, the report contains no information indicating that the examiner attempted to elicit information from the Veteran about the functional effects of his hearing loss.  For this reason, the Board will remand the hearing loss claim for a new examination.  See 38 C.F.R. §§ 4.1, 4.2 and 4.10; Martinak, 21 Vet. App. at 455.

The issue of TDIU must be remanded because resolution of the other remanded claims, if they are favorable to the Veteran, could potentially influence the question of whether he is eligible for TDIU. The Board also remanded the TDIU claim in June 2016 with instructions to schedule "a VA examination to ascertain the current severity and manifestations of his service-connected disabilities as pertains to TDIU."  Unfortunately, the requested examination did not take place.  There are notes in the claims file indicating that the Veteran refused to appear for the examination, but other notes from the Veteran suggest that, on the advice of his physician, he was told he should not drive to the nearest VA Medical Center and that his inability to drive long distances was the reason he did not attend the examination.  The Veteran argues that this should not be treated as a refusal to attend the examination.  Because the issue of TDIU must be remanded in any event, the AOJ should give the Veteran another opportunity to report for the TDIU examination requested in the Board's June 2016 remand instructions.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since October 2016.  After obtaining any necessary authorization from the Veteran, the AOJ should make reasonable efforts to obtain copies of records of any medical treatment for the claimed heart disability which the Veteran attributes to careless or negligent medical care furnished to him by employees of any VA Medical Center, especially records from the facility where, according to an ischemic heart disease disability benefits questionnaire, dated October 2013, the Veteran received an implanted cardiac pacemaker in June 2013 (identified as "Memorial Hospital").  

2. Schedule the Veteran for a new audiogram and Maryland CNC speech recognition test to determine the current severity of his bilateral hearing loss.  THE EXAMINER MUST FULLY DESCRIBE THE FUNCTIONAL EFFECTS CAUSED BY THE HEARING DISAIBLITY IN HIS OR HER EXAMINATION REPORT. THE EXAMINER SHOULD INDICATE WHETHER AT ANY TIME DURING THE APPEAL PERIOD (JUNE 2007 TO THE PRESENT), INJURY TO THE INNER EAR HAS AFFECTED THE VETERAN'S BALANCE, AS HE CLAIMED IN A WRITTEN STATEMENT DATED NOVEMBER 1999.  

A rationale for any opinion must be provided.

3. The AOJ should consider the need for further development to determine whether the Veteran is eligible for compensation for any current heart disorder, including, if appropriate, a medical opinion as to whether any current heart disorder was caused by careless or negligent hospital care, medical or surgical treatment or examination furnished to the Veteran by VA employees or at a VA medical center pursuant to 38 U.S.C.A. § 1151.  The AOJ should then adjudicate this issue.  If the requested benefits are denied, the AOJ should issue a statement of the case (SOC), provide a copy of the SOC to the Veteran and his representative, and give him an opportunity to respond.

4. The AOJ should give the Veteran another opportunity for a VA examination to ascertain the current severity and manifestations of his service-connected disabilities as pertains to TDIU.  If the Veteran is unable to travel to meet the examiner and cannot arrange for anyone to help bring him to the nearest VA medical center, the AOJ should consider the possibility of arranging an examination with a medical provider in private practice with an office closer to the Veteran's residence, such as the private audiology examination which took place in September 2016.  

The examiner should describe, in detail, any functional and occupational impairment resulting from the Veteran's service-connected disabilities.  The claims file should be made available to the examiner for review.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be addressed and discussed in the examination report.

A complete rationale should accompany each opinion provided.

5. The AOJ must ensure that all requested opinions and reports obtained comply with these instructions.  If a report is insufficient, the AOJ should return the examiner's report for any necessary corrective action. 

6. After the above development is complete, to the extent possible, the AOJ should readjudicate the issues of an increased rating for hearing loss and TDIU.  If any requested benefit is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





